internal_revenue_service department of the treasury washington dc number release date index number third party communication none date of communication not applicable ----------------------- ----------------- ------------------------------ in re ----------------------------------------------------- -------------------------------------------------------- person to contact ----------------------- id no ------------- telephone number -------------------- refer reply to cc psi b04 plr-143964-14 date date legend taxpayer spouse child grandchild a grandchild b year year year year year date a b c d e f g h x --------------------- ------------------------------------- ------------------ ------------------------------------- ----------------- ------------------ ----------------- ------ ------ ------ ------ ------ -------------------------- --------- --------- --------- ------- --------- --------- ----------- ----------- ------ plr-143964-14 dear ------------- this letter responds to your authorized representative’s letter of date and other correspondence requesting a ruling on the application of sec_2632 of the internal_revenue_code code to certain allocations of generation-skipping_transfer gst tax exemption the relevant facts as represented are as follows from year through year taxpayer and his spouse spouse made outright gifts to grandchild a and grandchild b grandchild a and grandchild b are the children of taxpayer and spouse’s child child child died in year approximately x years before year for year through year taxpayer and spouse timely filed form sec_709 united_states gift and generation-skipping_transfer_tax returns reporting the gifts for which each elected to treat as made one-half by each as provided under sec_2513 on his and her respective form sec_709 taxpayer and spouse allocated gst_exemption as provided in sec_2631 to the reported gifts to grandchild a and grandchild b on his and her respective form sec_709 filed for year taxpayer and spouse each allocated dollar_figurea of his or her gst_exemption amount to the gifts made outright to grandchild a and dollar_figureb of his or her gst_exemption amount to the gifts made outright to grandchild b on his and her respective form sec_709 filed for year taxpayer and spouse each allocated dollar_figurec of his or her gst_exemption amount to the gifts made outright to grandchild a and dollar_figured of his or her gst_exemption amount to the gifts made outright to grandchild b on his and her respective form sec_709 filed for year taxpayer and spouse each allocated dollar_figuree of his or her gst_exemption amount to the gifts made outright to grandchild a and dollar_figuref of his or her gst_exemption amount to the gifts made outright to grandchild b on his and her respective form sec_709 filed for year taxpayer and spouse each allocated dollar_figureg of his or her gst_exemption amount to the gifts made outright to grandchild a and dollar_figureh of his or her gst_exemption amount to the gifts made outright to grandchild b taxpayer died on date the personal representative of his estate requests a ruling that the allocations of gst exemptions to the gifts made outright to grandchild a and grandchild b in year through year are void because there was no gst potential with respect to those transfers plr-143964-14 law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides in part that the term skip_person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor sec_2623 provides that the taxable_amount in the case of a direct_skip shall be the value of the property received by the transferee sec_2631 provides in part that every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under subsection a once made shall be irrevocable sec_2631 provides that for purposes of subsection a the gst_exemption amount for any calendar_year shall be equal to the basic exclusion amount under sec_2010 for such calendar_year sec_2651 provides that an individual who is a lineal descendant of a grandparent of the transferor shall be assigned to that generation which results from comparing the number of generations between the grandparent and such individual with the number of generations between the grandparent and the transferor sec_2651 provides that for purposes of determining whether any transfer is a gst if- a an individual is a descendant of a parent of the transferor or the transferor’s spouse or former spouse and b such individual's parent who is a lineal descendant of the parent of the transferor or the transferor’s spouse or former spouse is dead at the time the transfer from which an interest of such individual is established or derived is subject_to a tax imposed by chapter or of the code upon the transferor plr-143964-14 such individual shall be treated as if such individual were a member of the generation which i sec_1 generation below the lower_of the transferor's generation or the generation assignment of the youngest living ancestor of such individual who is also a descendant of the parent of the transferor or the transferor’s spouse or former spouse and the generation assignment of any descendant of such individual shall be adjusted accordingly sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that with respect to a timely allocation an allocation of gst_exemption becomes irrevocable after the due_date of the return an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust an allocation is also void if the allocation is made with respect to a_trust that has no gst potential with respect to the transferor making the allocation at the time of the allocation for this purpose a_trust has gst potential even if the possibility of a gst is so remote as to be negligible sec_26_2651-1 provides that this paragraph a applies for purposes of determining whether a transfer to or for the benefit of an individual who is a descendant of a parent of the transferor or the transferor's spouse or former spouse is a generation-skipping_transfer if that individual's parent who is a lineal descendant of the parent of the transferor or the transferor's spouse or former spouse is deceased at the time the transfer from which an interest of such individual is established or derived is subject_to the tax imposed on the transferor by chapter or of the code the individual is treated as if that individual were a member of the generation that is one generation below the lower of- i the transferor's generation or ii the generation assignment of the individual's youngest living lineal ancestor who is also a descendant of the parent of the transferor or the transferor's spouse or former spouse sec_26_2651-1 example states that t establishes an irrevocable_trust trust providing that trust income is to be paid to t's grandchild gc for years at the end of the 5-year period or on gc's prior death trust is to terminate and the principal is to be distributed to gc if gc is living or to gc's children if gc has died the transfer that occurred on the creation of the trust is subject_to the tax imposed by chapter of the code and at the time of the transfer t's child c who is a parent of gc is deceased gc is treated as a member of the generation that is one generation below t's generation as a result gc is not a skip_person and trust is not a skip_person therefore the transfer to trust is not a direct_skip similarly distributions to gc during the term of trust and at the termination of trust will not be gsts plr-143964-14 in this case taxpayer and spouse’s transfers to grandchild a and grandchild b were made outright rather than in trust at the time of the initial transfers in year by taxpayer and spouse to grandchild a and grandchild b child who was the parent of grandchild a and grandchild b had been deceased for approximately x years in these circumstances grandchild a and grandchild b are treated as members of the generation that is one generation below the generation of taxpayer and spouse see sec_2651 consequently grandchild a and grandchild b were not skip persons with respect to taxpayer and spouse at the time of the transfers and the transfers to grandchild a and grandchild b were not direct skips in these circumstances the transfers to grandchild a and grandchild b had no gst potential at the time of the transfers accordingly the allocations of gst_exemption made on the form sec_709 reporting the transfers to grandchild a and grandchild b in year through year are void see sec_26_2632-1 in accordance with the power_of_attorney on file with the office we have sent a copy of this letter to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely karlene lesho senior technical reviewer branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
